[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 523 
We cannot sustain this order; it is founded rather upon suspicion than proof. It may be just to characterize the attorney's affidavit as evasive and disingenuous, which appears to have been the impression made by it upon the General Term, but, nevertheless, it raised a distinct issue not to be disregarded, and interposed a barrier to a decision without further inquiry. The proceeding instituted was not one to disbar the attorney for unprofessional conduct, and the rules governing such a case are not necessarily applicable here. Neither was it a proceeding under the Code (§§ 14, 2281, 2283, etc.), for here was no action or special proceeding pending in the court, in which the rights of a party were prejudiced or defeated by the misconduct alleged. It does not follow, however, as the appellant contends, that the remedy pursued in this case was without legal authority. It rests upon the relation of the attorney to the court as its officer, and the general control always exercised, founded upon that relation. The Code has not taken it away, and purports in the sections cited only to regulate it, and dictate the manner of its exercise in the class of cases specifically mentioned. The general authority remains, but it is a power which has reasonable limitations, and has usually been, and should always be, exercised with great prudence and caution, and a sedulous regard for the rights of the client on the one hand, and of the attorney on the other.
In this case, the complainant's affidavit, while alleging that the appellant is in fact an attorney of the court, does not allege that the policy of insurance was delivered to him as an attorney, or in his professional character, or by reason of that character, or for the purpose of having him perform in regard to it some professional duty. It is, perhaps, possible to infer some such fact, although nothing appears to indicate that the duty to be done, which was to confirm the complainant's right to the policy, might not have been done just as well and quite as appropriately by a mere agent who was not an attorney. But if we indulge in such inference, it is entirely met and answered by the affidavit of the attorney, in which he swears positively that he did not receive the policy in his professional character or for *Page 525 
a professional purpose. So that while the complainant fails to allege the necessary fact, and the attorney explicitly denies its existence under oath, it is very difficult to see how the court could properly act upon the theory of a professional duty violated. We can readily admit that it might be the privilege, and perhaps the duty of the court, with its suspicions aroused, to institute further inquiry, and ascertain whether in truth the case was one of professional misconduct, instead of mere agency; but stopping where it did, and upon the papers presented, it ought not to have assumed a foundation fact, not even asserted on one side, and explicitly denied on the other.
The attorney, admitting his receipt of the policy, further alleged that the complainant was indebted to him in the sum of $980, for professional services previously rendered, as security for which he had a lien upon the policy for that amount. If his statement is true he had such lien. The subject has been recently discussed in this court, and the doctrine maintained that the attorney's lien extends to a general balance of account for professional services, and that such services are not confined merely to a litigation which terminates in a technical judgment. (In the Matter of Knapp, 85 N.Y. 284; Ward v. Craig, MSS., Jan. 1882.*) Upon the facts before the court the attorney had a lien upon the policy, and could not legally be required to deliver it up until his just and reasonable charges were paid. He asserted a distinct and recognized right which the court was not at liberty to disregard. Of course, it was not necessary to take the attorney's word as conclusive, or his estimate as just. At this point again, inquiry by the court itself, or through the aid of a referee, would have been entirely proper. Such investigation would have disclosed the character of the services, their value, and the extent of the lien, and justice then could have been done to both parties, without danger of infringing the rights of either. There is as much justice in requiring Rheims to do his duty to the attorney, as in compelling the latter to respect the rights of the former. It is not merely attorneys at law who must be made to fulfill obligations *Page 526 
fairly incurred. While no prudent and proper control should be relaxed, admitted rights must not be overlooked. How careful the courts have been in such cases is apparent from many of the earlier authorities. (In re Millard, 1 Dowl. Pr. 140; Hodson
v. Terrall, 2 id. 264; In re Murray, 1 Russ. 519; In reAitkin, 4 Barn.  Ald. 47.) In these cases where the attorney claimed a lien, the court either declined to interfere, saying it was matter for a jury, or at least sent the attorney's bill to a master to be taxed, but never disregarded the right of the attorney or denied him the benefit of his lien where it had justly attached. In the case before us such care was not exercised. The order disregarded the facts alleged, and practically destroyed the attorney's lien. The decision cannot be justified by saying that the court distrusted the affidavit. That would have warranted inquiry, but not disbelief without inquiry. It is intimated, however, that the attorney lost his lien because he says in his affidavit that the policy was not, at the commencement of the proceedings, or at the date of the affidavit, in his possession. But the order goes on no such ground; it assumes the policy to be in the attorney's possession or under his control, for it directs him to deliver it up. It must come into his possession before he can obey, and when there his lien remains. It is further said that the attorney had pledged or hypothecated the policy and converted the proceeds to his own use. But this is alleged only upon information and belief, and any conversion is denied by the attorney in explicit terms. It is true he does not give explanations, and his answer is claimed to be guarded and unsatisfactory. It was probably drawn to serve in a general way as a pleading and to bring up the issues expected in some manner to be tried, and therefore explanations were reserved for the anticipated hearing. Be that as it may, it does deny the complainant's case in all material respects, and furnishes a complete answer to every relief except a further investigation. Doubtless the policy is within the attorney's control, and upon a proper investigation, disclosing all the facts, it may become the duty of the court to direct *Page 527 
its surrender; but upon the affidavits presented, the order cannot be sustained, and rests upon no sufficient foundation.
It should be reversed, with costs.
All concur.
Order reversed.
* Post, p. 550.